UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1451


DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for INDYMAC
INDX Mortgage Loan Trust 2006-AR12, Mortgage Pass Through Certificates
Series 2006-AR12,

                    Plaintiff - Appellee,

             v.

MARGARET L. FEGELY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:16-cv-00147-MHL-RCY)


Submitted: September 14, 2021                               Decided: September 17, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Margaret L. Fegely, Appellant Pro Se. Walter John Buzzetta, STRADLEY RONON
STEVENS & YOUNG, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margaret L. Fegely appeals from the district court’s order granting summary

judgment in favor of Appellee in its action seeking declaratory judgment and to quiet title.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Deutsche Bank Nat’l Trust Co. v. Fegely, No. 3:16-cv-

00147-MHL-RCY (E.D. Va. Mar. 31, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2